Citation Nr: 1402885	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-27 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in September 2013 for further procedural development, specifically a VA examination.  The September 2013 remand addressed the issue of entitlement to service connection for residuals of a head/neck and back injury.  The Board has determined that the record necessitates that the Veteran's original claim be addressed as three separate issues, as listed above.

The Veteran testified at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the Veteran's Virtual VA file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of the Veteran's alleged shoulder injury in service has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for the residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current neck disability is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current neck disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

2.  The Veteran's current back disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2013.  The Board instructed the RO to schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current residuals of a head/neck and back injury, and provide a well-reasoned opinion on the etiology of any diagnosed conditions.  

The Veteran was scheduled for, and attended, an October 2013 VA examination.  The examiner examined, discussed, and ultimately diagnosed the Veteran with degenerative joint disease of the lumbar spine and a strained neck.  The examiner provided a well-reasoned and adequately supported opinion as to the etiology of both these conditions.  For the purposes of the issues decided, claim for a neck and back condition, the examination complied with the remand instructions of the Board.  

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions, with respect to the Veteran's neck condition.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  As discussed in the remand portion, the examiner did not adequately address any potential head disabilities from which the Veteran is suffering.

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a December 2006 letter, before the April 2007 rating decision and subsequent May 2007 rating decision.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in October 2013.  The Board notes the Veteran's December 2013 letter concerning the adequacy of this examination.  In short, the Veteran contends that the examiner did not adequately review his service treatment records and address his contentions regarding the origin of his injuries.  The Veteran believes that the examiner had made his determination prior to the examination and records review.  As a result, the Veteran contends that the examination was not "thorough," and thus inadequate.  The Board recognizes the Veteran's contentions, however, the record does not otherwise suggest that the examination was inadequate with respect to the issues decided.  In fact, the examiner addresses the Veteran's September 1982 injury while playing basketball, and indicates that he reviewed the Veteran's claims file in full.  The examiner's opinions are well-reasoned and adequately supported, and the record indicates that the examiner came to his ultimate determination through appropriate objective means.  Therefore, the Board finds that the evidence supports a finding that the examination is adequate with respect to the issues decided.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for a Neck Condition

The Veteran is seeking service connection for a neck condition.  He essentially contends that his current neck disorder is the result of injuries that occurred while on active duty.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); Savage v. Gober, 10 Vet. App. 488, 495-97  (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  These chronic conditions are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran was recently diagnosed with a strained neck at the Veteran's October 2013 VA examination.  A May 2009 VA examination provided the same diagnosis.  Cervical spine x-ray's were within normal limits.  Requirement (1) is satisfied, although the Board notes that cervical strain is not a chronic condition under 38 C.F.R. § 3.309(a).  The Board notes that at a February 2007 private MRI analysis, the reviewing physician documented an impression of degenerative disc disease (DDD) at the C3-C4 and C6-C7 vertebrae.  However, the Board finds that this record is outweighed by subsequent diagnostic tests, which have consistently failed to find DDD of the cervical spine.  As a result, the only diagnosed disability of the neck during the appellate period is a neck strain.

Service treatment records indicate that the Veteran was treated for neck pain in September 1982 after falling while playing basketball.  The Veteran was sent to physical therapy to address his neck pain.  Requirement (2) for service connection is satisfied.  The Board now turns to the 'nexus' requirement between the in-service documentation of neck pain and the Veteran's current neck disability.

The October 2013 VA examiner opined that "it is less likely than not that [the Veteran's] neck problem is related to or aggravated by service."  In the analysis leading to this conclusion, the examiner noted that: service treatment records indicated that the Veteran was treated for a laceration to his left elbow in May 1983 while playing basketball, showing that the Veteran was able to return to playing basketball after the September 1982 fall; on the Veteran's July 1984 separation examination he did not identify any musculoskeletal issues and the examination was normal, however, he did specifically identify seven medical issues upon separation; there is no evidence in service treatment records of a significant or persistent neck problem; and the clinical examination of the neck is near normal and x-rays are normal.  The examiner came to this conclusion after a complete review of the records.  

A private treatment record dated July 2009 provides an opinion that the Veteran's chronic neck pain originated from an in-service injury.  However, the Board finds this to be of little probative value because the physician did not provide a supporting rationale for this opinion.  In fact, the physician provides no explanation at all for this conclusion.  

At his June 2013 hearing, the Veteran stated that after he fell in September 1982, his neck was hurting all the time.  The Veteran contends that his neck has hurt continually from the in-service injury.  The Veteran also stated that he was unaware that he could receive treatment from VA, and that is the reason why he went so long without seeking treatment for his conditions after leaving the military.  The Veteran also submitted a 2010 statement from a friend noting that the individual recalled the Veteran complaining about neck pain for "20 years," and that it caused him to have trouble sleeping.  The Veteran is competent to testify as to the symptoms of neck pain, and his friend his competent to relate the Veteran's complaints.  However, the Board finds that the credibility of such assertions lacking in light of the Veteran's specific denial of any musculoskeletal issues at his separation examination, while listing seven other conditions at his separation examination.  

Outside of these lay statements, the record contains no evidence linking the Veteran's current neck strain to active duty military service.  As noted, the credibility of these lay statements is questionable considering the specific denial of any neck pain or issue at the time of separation from service.  The most credible evidence of record suggests that the veteran suffered an acute in-service neck injury, that subsided before separation from service.  As a result, the preponderance of evidence does not support a finding that the Veteran's current neck strain is related to his active duty military service.

IV.  Service Connection for a Back Condition

The Veteran contends that his current back disability is the result of injuries suffered while in service.  The requirements for service connection outlined above are applicable with respect to the Veteran's back claim.

The October 2013 VA examiner diagnosed the Veteran with degenerative arthritis of the lumbosacral spine.  This is consistent with the diagnosis at the May 2009 VA examination and previous private medical examinations.  Requirement (1) is satisfied.  It is of note that arthritis is considered a "chronic" condition under 38 C.F.R. § 3.309(a).  

Service treatment records indicate that the Veteran was treated for a contusion of his thoracic spine after he was seen for upper back pain following a fall in May 1978.  The Veteran was later seen for back pain in August 1982 and September 1982 after falling while playing basketball.  The Veteran was sent to physical therapy to address his back pain.  Requirement (2) for service connection is satisfied and the Board now turns to the 'nexus' requirement.

The October 2013 VA examiner concluded that it is "less likely than not that" the Veteran's current back disability is related to his active duty military service.  In coming to this conclusion, the examiner notes that there is no evidence of a significant or persistent back problem in service and the separation examination did not list back issues.  Rather, the examiner concludes that the Veteran's current back disability is consistent with age.

A July 2009 private examination opines that the Veteran's back pain originated from an injury while in the military.  However, as with the private opinion regarding the neck, the examiner provides no explanation supporting this conclusion.  It is a bare assertion that the Veteran's current back pain is the result of an in-service injury.  As a result, the Board finds this opinion of little probative value.  

The first evidence of treatment for the back after service is in January 2007, over twenty-two years after separation from service.  The lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, as the Veteran's current back disability is considered a chronic disability, continuity of symptomatology may be established through lay statements.  Here, the Veteran has alleged that his back has hurt continually since his in-service injury.  In support of this contention, the Veteran has submitted a buddy statement.  The Veteran is competent to report on the continuity of symptoms such as back pain, and the Veteran's acquaintance is competent to report on the Veteran's relaying of these symptoms.  However, when the lack of contemporaneous medical records is coupled with the Veteran's specific denial of any recurrent back pain or issues at his separation exam, the Board must question the credibility of these lay assertions.

As previously discussed, at the Veteran's July 1984 separation examination, he noted seven specific health issues, including: frequent or severe headache; dizziness or fainting spells; head injury; cramps in your legs; tumor, growth, cyst, cancer; VD; and depression or excessive worry.  The Veteran specifically denied any recurrent back pain or any other musculoskeletal issue.  The Board finds this contemporaneous denial inherently more credible than his recent statements to the contrary.  As a result, the Board finds that the weight of the evidence does not support a finding that the Veteran's current back disability is etiologically related to his active duty military service.


ORDER

Entitlement to service connection for a neck condition is denied.

Entitlement to service connection for a back condition is denied.


REMAND

After having carefully considered the matter, the Board believes the appellant's claims for the residuals of a head injury must be remanded for further development.  

The Board's September 2013 remand instructed the RO to schedule the Veteran for an examination to diagnosis and determine the etiology of any head, neck, or back injuries.  The examiner diagnosed the Veteran with a sprained neck and degenerative arthritis of the back.  The examiner did not diagnose the Veteran with a head disability.  However, service treatment records indicate that the Veteran was treated for headaches and nose bleeds.  The Veteran contends, through his own statements and those of fellow servicemen, that he was knocked unconscious while playing basketball in September 1982 and has had residual headaches ever since.  At the Veteran's separation examination, he noted frequent or severe headaches, dizziness or fainting spells, and a head injury.  The Board is concerned that the October 2013 VA examiner did not address these medical records and lay statements.  As a result, the Board finds that a new examination is necessary in order to determine if the Veteran is currently suffering from any residuals of a head injury, and if so, determine the etiology of such residuals.
 
Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for the residuals of a head injury, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for a VA examination with an examiner of appropriate expertise and knowledge.  The examiner should review the entire claims file, including any lay statements from the Veteran.  This includes the Veteran's hearing transcript.  The examiner should also elicit a full history directly from the Veteran regarding any in-service symptomatology believed to be related to his claimed head injury.

a)  If the examiner finds that the Veteran does not have a current residuals of a head injury, the examiner should explain this finding in relation to the Veteran's service treatment records and lay statements.

(b)  If the examiner does diagnose any residuals of a head injury, the examiner should conclude whether it is at least as likely as not (50 percent or greater) that such residuals had their onset in service or are otherwise related to his military service.  In the examiner's opinion, the service treatment records and the Veteran's lay statements should be addressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


